DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/8/2020 has been entered.  Claims 1-2 and 4-13 are pending in the application.  Claim 3 has been cancelled.  Claim 13 is new.  The amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 9/11/2020.

Claim Objections
Claims 2, 6, and 8 are objected to because of the following informalities:  
-Claim 2, line 3: please correct “the dose” to “a dose”.
-Claim 6, line 2: please correct “the forward end” to “a forward end”.
-Claim 8, lines 1-2: please correct “preferably comprising splines” to “comprising splines”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “said plunger element” in line 10 lacks antecedent basis.  For examination purposes, the Examiner interprets that “said plunger element” is not required by the claim and therefore the final three lines of claim 1 should read “wherein said medicament cartridge holder is arranged around a second longitudinal axis which is substantially parallel to but offset from the first longitudinal axis.”
	Claims 2 and 4-13 are rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudd et al. (US Patent Application Publication No. 2009/0299328).
Regarding claim 1, Mudd discloses an injection device (see Fig. 11) comprising: a. a housing (not shown in Fig. 11, surrounds internal components 1100, see par. [0100]) having a first longitudinal axis (axis through 1118-1120); b. a medicament cartridge holder (1108); and c. a drive assembly (1102, 1118-1120), including a drive shaft (1119) arranged concentrically about said first longitudinal axis (axis through 1118-1120), wherein the drive assembly (1102, 1118-1120) further comprises a worm gear (1118) engaged in a rack (1102) wherein rotation of said worm gear (1118) about the first longitudinal axis (axis through 1118-1120) causes the rack (1102) to advance axially forward or backward with respect to said worm gear (1118) (see par. [0100]), and wherein said medicament cartridge holder (1108) is arranged around a second longitudinal axis (axis through 1108) which is substantially parallel to but offset from the first longitudinal axis (axis through 1118-1120) (see Fig. 11).

Regarding claim 4, Mudd discloses the injection device of claim 1, wherein said worm gear (1118) is arranged around said first longitudinal axis (axis through 1118-1120) and said rack (1102) is arranged around said second longitudinal axis (axis through 1108).

Regarding claim 10, Mudd discloses the injection device of claim 1 further comprising a medicament cartridge (1101).

Regarding claim 11, Mudd discloses the injection device of claim 10, further comprising a medicament contained in the medicament cartridge (1101) (see par. [0007] & [0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (US Patent Application Publication No. 2009/0299328) as applied to claim 1 above.
Regarding claim 2, Mudd discloses the injection device of claim 1, wherein the drive assembly comprises a rotational to axial coupling (rotation of worm gear 1118 axially displaces rack 1102, see par. [0100]), where the drive assembly is rotationally drivable by a motor (see par. [0100]) and is arranged to provide an axial force for ejecting the dose from the injection device (see par. [0100]).  However, Mudd fails to disclose that the drive assembly is rotationally driveable by a torsion spring.  
Mudd discloses other embodiments (see par. [0053] & [0061]) of its injection device which may be rotationally driveable by a torsion spring rather than a motor (see .

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (US Patent Application Publication No. 2009/0299328), as applied to claim 1 above, in view of Geiser et al. (US Patent Application Publication No. 2003/0160072).
Regarding claim 5, Mudd discloses the injection device of claim 1.  However, Mudd fails to disclose that the drive assembly further comprises a worm gear rotational lock engageable with the worm gear.
Geiser discloses an injection device (see Fig. 8) wherein the drive assembly further comprises a worm gear rotational lock (rotational block formed by catches 11a and 21a - see paragraphs [0048]-[0049]) engageable with the worm gear (21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device of Mudd with the rotational lock of Geiser in order to automatically restore the injection device after the last dose is injected (see Geiser paragraphs [0048]-[0049]).

Regarding claim 6, modified Mudd discloses the injection device of claim 5 substantially as claimed, wherein the worm gear rotational lock (rotational block formed by catches 11a and 21a of Geiser - see paragraphs [0048]-[0049] - see modifications of 

Regarding claim 13, modified Mudd discloses the injection device of claim 5 substantially as claimed.  However, Mudd fails to disclose that the worm gear rotational lock engageable with the worm gear is engageable in a forward end thereof, so as to substantially prevent rotation of the worm gear.  
Geiser discloses an injection device (see Fig. 8) comprising a worm gear rotational lock (rotational block formed by catches 11a and 21a - see paragraphs [0048]-[0049]) engageable with the worm gear (21) in a forward end thereof, so as to substantially prevent rotation of the worm gear (21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device of modified Mudd with the rotational lock of Geiser in order to automatically restore the injection device after the last dose is injected (see Geiser paragraphs [0048]-[0049]). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (US Patent Application Publication No. 2009/0299328) in view of Geiser et al. (US Patent Application Publication No. 2003/0160072), as applied to claim 5 above, further in view of Andersen (US Patent Application Publication No. 2015/0352288).
Regarding claim 7, modified Mudd discloses the injection device of claim 5 substantially as claimed.  However, modified Mudd fails to disclose that the drive assembly further comprises means engageable between the drive shaft and the worm gear and which, when engaged, rotationally lock the drive shaft and worm gear together.
Andersen discloses an injection device (see Fig. 4a) wherein the drive assembly comprises means (C4) engageable between the drive shaft (310) and the worm gear (gear 250) and which, when engaged, rotationally lock the drive shaft (310) and worm gear (gear 250) together (see par. [0105]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly of modified Mudd to include the means of Andersen in order to prevent relative rotation between the drive shaft and worm gear during operation (see Andersen par. [0105])

Regarding claim 8, modified Mudd discloses the injection device of claim 7 substantially as claimed, wherein the means (C4 of Andersen - see modifications of claim 7 in view of Andersen above) is a clutch, preferably comprising splines (254/314 of Andersen, Andersen par. [0105]).

Regarding claim 9, modified Mudd discloses the injection device of claim 7 substantially as claimed, wherein said means (C4 of Andersen - see modifications of claim 7 in view of Andersen above) is engageable before said worm gear rotational lock (rotational block formed by catches 11a and 21a of Geiser - see paragraphs [0048]-.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (US Patent Application Publication No. 2009/0299328), as applied to claim 11 above, in view of Andersen (US Patent Application Publication No. 2015/0352288).
Regarding claim 12, Mudd discloses the injection device of claim 11.  However, Mudd fails to disclose that the medicament is selected from the group comprising antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or derivative, polysaccharide, DNA, RNA, enzymes, antibodies, oligonucleotide, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying anti-rheumatic drugs, erythropoietin, or vaccines, for use in the treatment or prevention of rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, ulcerative colitis, hormone deficiency, toxicity, pain, thrombosis, infection, diabetes mellitus, diabetic retinopathy, acute coronary syndrome, angina, myocardial infarction, atherosclerosis, cancer, macular degeneration, allergy, hay fever, inflammation, anaemia, or myelodysplasia, or in the expression of protective immunity. 
Andersen discloses an injection device which dispenses insulin for treating diabetes (see par. [0004]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHEFALI D PATEL/Primary Examiner, Art Unit 3783